Opinion
PIERCE, P. J.
In proceedings instituted by petition of the executor of the above captioned estate advice of the probate court was sought to determine heirship as between the Socialist Labor Party of California, an unincorporated association, and the state itself. The former, under decedent’s will in probate, is the sole primary legatee, but the State of California becomes the sole beneficiary if the Socialist Labor Party is unable to take the estate “for any reason, legal or otherwise.” The probate court, by its findings and judgment, held in favor of the state; the Socialist Labor Party appeals.
The Facts
Mrs. Jean Steiner was the only witness. She was called by the Socialist Labor Party (which we will call “the party.”) She is its state secretary. She testified its primary purpose was to advance the cause of socialism. The party had nominated (unsuccessful) candidates for public office. The party reconciled to failure deemed education of the people and stimulation *481of public discussion of various social problems to be adequate reward for its activities. These activities included the publication of “The Weekly People” and distribution of pamphlets—all carried on at a loss. We judicially notice that the party1 was organized in 1877, the result of a merger of the National Labor Union, the North American Federation of the International Workingmen’s Association and the Social Democratic Workmen’s Party and was first known as the Workmen’s Party of the United States.2 No claim of present status as a labor organization is made by the party.
The Power to Make a Will
“The right to make a will is not a natural right, not a right of property. Originating in the Statute of Wills (32 Hen. VIII, ch. 1, July 20, 1540), it is an ancient right but not inalienable. . . .[i]t is purely statutory; subject to complete control by the Legislature. [Citations.]” (Estate of Nicely (1965) 235 Cal.App.2d 174, 184 [44 Cal.Rptr. 804] (hg. den.).) The case cited—an opinion of this court authored by the writer— errs in one respect. We said: “The testamentary act is not protected by any constitutional provisions . . . .” (P. 184).) That is incorrect. Testamentary gifts are expressly authorized to specific education institutions, e.g., California and Stanford (Cal. Const., art. IX, §§ 9 and 10).
Corporations Distinguished From Unincorporated Associations as Regards the Right to Inherit
The party is an unincorporated association. From the very early history of the state the Legislature has classified corporations separately from unincorporated associations with respect to the right of inheritance. In the early law of California an unincorporated association was not recognized as a separate legal entity and could not acquire or hold property at all. (Grand Grove etc. of Cal. v. Garibaldi Grove etc. of Cal. (1900) 130 Cal. 116, 119 [62 P. 486].) A corporation, however, was and is, in legal contemplation, a “person” separate from its shareholders or members. Perhaps that explains why we find consistent separation of the two in the statutes relating to the right of inheritance.
(See statutes and cases collected in California Nonprofit Corporations *482(Cont. Ed. Bar) § 1.4, pp. 4-7; 3 Witkin, Summary Cal. Law (1960) Unincorporated Associations, § 16, p. 2315.)
California’s Probate Code section 27, “Who May Take by Will,” was enacted in 1931 and has been amended in 1951, 1957 and 1961. As originally enacted it was based upon Civil Code section 1275 enacted in 1872. (Code Amend. 1873-1874, ch. 43, p. 275.) As originally enacted testamentary disposition was limited to natural persons and corporations “formed for scientific, literary, or solely educational purposes.” The 1901 amendment (Stats. 1901, ch. 157, p. 402) enlarged the scope of legatees and devisees to counties, municipal corporations and to corporations for religious purposes. Probate Code section 27, enacted in 1931, and as amended in 1951 (Stats. 1951, ch. 223, p. 474) broadened such scope further by including the United States and any state and also added: “unincorporated religious, benevolent or fraternal societies or associations or lodges . . . and to corporations formed for religious, scientific, literary, or solely educational or hospital or sanitarium purposes, or primarily for the public preservation of forests and natural scenery, or to maintain public libraries, museums or art galleries, or for similar public purposes.” Thus, as of 1931 there was a very conscious recognition of differences by the Legislature regarding the respective powers of corporations and unincorporated associations to inherit. A 1961 amendment threw the doors wide open to corporations as legatees. Former limitations as to the types of corporations who might inherit were deleted. Limitations relating to unincorporated associations remained unaffected. (Stats. 1961, ch. 2027, p. 4238.) The language of the statute is (again) so explicit we must recognize legislative design rather than inadvertence.
Duplicative provisions granting the right of religious, benevolent and fraternal unincorporated associations (also extending the right to labor organizations) to inherit are now set forth in Corporations Code section 21200.
The Party as a “Charitable” Association
Neither of the statutes affecting unincorporated associations to which we have referred (or to which we have been referred) specifically mentions testamentary gifts for “charitable" purposes. Both Probate Code section 27 and Corporations Code section 21200 do allow such gifts to unincorporated “benevolent” associations. By definition, “charitable” and “benevolent” are synonymous. (Webster’s Third New Internat. Dict. (Unabr).) The party argues it is a charitable organization. It likens itself to the League of Women Voters which in Estate of Anderson (1960) 179 Cal.App.2d 535 [3 Cal.Rptr. 697] (hg. den.), it was held, could take by will. The case is (and the organizations are) distinguishable. The *483League is a nonprofit corporation. Every nonprofit corporation can (and could in 1960) take property by will. (Corp. Code, 9501, subd. (c); Estate of Mealy (1949) 91 Cal.App.2d 371 [204 P.2d 971]; (N.B., the “Peoples Daily World,” the newspaper there involved—a nonprofit corporation— is not to be confused with “The Weekly People” here involved which is unincorporated and published by an unincorporated association).) Moreover, in Anderson the League was held solely educational in origin and purpose. That the party may properly claim to have some purposes which are educational we do not doubt. Its purposes are not “solely educational.”
Estate of Holtermann (1962) 206 Cal.App.2d 460 [23 Cal.Rptr. 685], relied upon by the party, is inapplicable. It held the Knights of Columbus, an unincorporated association, to be eligible to take by will. The basis of the decision is that it was so empowered under Corporations Code section 21200. We cannot quarrel with the holding. That section covers “benevolent” and “fraternal” unincorporated associations, a category into which the Knights of Columbus undoubtedly falls. The party here does not fall into that category. It is a political party. Certain language from the Holtermann opinion is stripped from context, to wit, “In the light of the Corporations Code as it is today, it would appear that the Legislature in 1961 was-merely modernizing section 27 and thus included all unincorporated associations, lodges, etc., and all corporations.
“Under section 27, such associations and corporations may take property regardless of purpose.” (P. 469.) We deem this dicta overly broad as applied to unincorporated associations.
Rebuttal
The foregoing is the opinion of the majority of this court. It will be followed by the dissent of one of its members. That dissent would hold that Probate Code section 27 and Corporations Code section 21200 would be unconstitutional as offending California constitutional provisions: article I, section 11 (demanding uniform operation of general laws), article I, section 21 (prohibiting unequal grants of privileges) and article IV, section 16 (prohibiting special laws when a general statute can be made applicable)—except for the fact that the curse can be removed by reading into the otherwise invalid statutes a provision granting to uinincorporated political parties the right to take by will. The result of such a decision would be sweeping. If courts may confer the will-making power upon unincorporated political parties, the judicial will-making power would seem almost limitless. Conceptually and historically no principle is more firmly implanted in the common law than that which holds that only the Legislature (or the people acting directly and affirmatively in specific cases in the Constitution) can confer the right to inherit That, the dissent expressly *484concedes. A political party is not a fraternal organization and bears no resemblance thereto. That, the dissent also concedes. To attempt, therefore, to invent a legislative intent in this matter is sheer hocus pocus. What the dissent does do, therefore, is to transfer to the courts the power to grant the will-making right, not through the process of statutory interpretation, but by going through a more involved convolution of saying that if the Attorney General “suggests no consideration of public need, interest or policy which justifies this grant of privilege” to one group without granting it to another wholly separate but (in the belief of the judiciary) equally deserving group, the courts will create a wholly fictitious “statutory interpretation” supplying a legislative intent. That is judicial legislation—baldly, undoubtedly and unequivocally. Its logic escapes us. Had the dissent reasoned that the existing code sections were invalid because they offend the constitutional standards specified, we could understand such reasoning. But the result in that event would be concurrence with the result reached by the majority.
The case cited in support of the proposition that “[cjonstitutional limitations must be read into a statute which would be otherwise unconstitutional,” County of Los Angeles v. Riley (1936) 6 Cal.2d 625 [59 P.2d 139, 106 A.L.R. 903], does not support the statement as applied to the facts of this case. There an appropriation payable out of the general fund was to be used in part by the counties. The Supreme Court pointed out counties were political subdivisions of the state performing many state duties. Therefore the court would assume that the Legislature had intended that the moneys be used for state purposes since such an appropriation for local purposes would violate the state Constitution; and it would not be deemed that the silent statute had intended to violate the Constitution. It scarcely seems necessary to compare that holding to a proposal that the Legislature when it empowered fraternal organizations to take by will must have intended to include political parties—and, if political parties, all other unincorporated associations which the judiciary might deem equally deserving.
As the majority of this court sees it, we never reach thé question whether the code sections mentioned are valid. We observe in closing that the courts have held that the tests of constitutionality where the issue is a general versus a special law are essentially the same as where the issue involves the equal protection clause of the federal Constitution. (County of Los Angeles v. Southern Cal. Tel. Co. (1948) 32 Cal.2d 378, 389 [196 P.2d 773].) All presumptions are in favor of the validity of statutes; and a classification made by the Legislature will not be overthrown by the courts unless it is palpably unreasonable. (Id. p. 392.) The rule is frequently stated that there must be some distinction natural or intrinsic or constitu*485tional. (See e.g., Martin v. Superior Court (1924) 194 Cal. 93, 100 [227 P. 762].)
The Legislature in granting or withholding the right to some unincorporated associations and not to others may not, in our opinion, have acted wisely. But “it is not our province to weigh the desirability of the social policy underlying the statute or to question its wisdom. (See Allied Properties v. Department of Alcoholic Beverage Control, 53 Cal.2d 141, 146 [346 P.2d 737].) These are purely legislative matters.” (People v. Aguiar (1968) 257 Cal.App.2d 597, 602 [65 Cal.Rptr. 171] (hg. den.).) Exceptional diffidence, we believe, should attend a court’s superimposition of its own beliefs in the matter of an exercise of control over the right to inherit.
Judgment is affirmed.
Regan, J., concurred.

The parties agreed that the California Branch of the Socialist Labor Party, also known as the Socialist Labor Party of California, was the intended beneficiary named in the will of decedent.


Brissenden, The I.W.W., a Study of American Syndicalism, New York, Columbia University (1919) pages 46-47; Madison, Critics and Crusaders, A Century of American Protest, New York, Frederick Unger Publishing Co. (1959 ed.) pages 449-452.